Citation Nr: 1550837	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the appellant's character of discharge is a bar to payment of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The appellant had active military service from July 1996 to April 2001.  He was discharged due to bad conduct as a result of a special court-martial.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant and his mother testified before the Board at a September 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Veteran's records are now completely encompassed in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1. The appellant received a bad conduct discharge as a result of a special court-martial.

2. The appellant plead guilty to ingesting and distributing a controlled substance on multiple occasions between February 1, 1999, and March 31, 1999.

3. The appellant's discharge was due to an offense of moral turpitude and willful and persistent misconduct, and he was not insane at the time of the misconduct for which he received a bad conduct discharge.


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to the payment of VA compensation and health care benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.354, 3.360 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has been provided notice letters throughout the appeal that address all notice elements required and has been provided a meaningful opportunity to participate in the development of his claim.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment and personnel records are associated with claims file. The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4).

Finally, as noted above, the appellant was provided a hearing before the Board in September 2015.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the instant appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The appellant served in the United States Marine Corps from July 1996 to April 2001.  He contends that the disciplinary action leading to conviction by a special court martial and award of a bad conduct discharge was not indicative of persistent misconduct.  He contends that prior to his special court martial, his service conduct was upstanding and service was otherwise honest, faithful and meritorious.

Initially, the Board is generally bound by the service department's determination for the reason of an appellant's separation from military service and is not at liberty to change such determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). Should the appellant wish to pursue an upgrade in the status of his discharge, his recourse is with the service department, not with VA.

Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12.  A discharge under other than honorable conditions is considered to be under dishonorable conditions if it is determined that it was issued because of an offense involving moral turpitude; this includes, generally, conviction of a felony.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(d)(3).  A discharge under other than honorable conditions is also considered to be under dishonorable conditions if it is determined that the discharge was issued because of willful and misconduct.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(d)(4).

Such a discharge is a bar to the payment of VA benefits unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release, unless otherwise specified.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Discharge for a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance...are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

For VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior, or who interferes with the peace of society, or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  Moreover, when a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

In July 1999, the appellant plead guilty to a charge of violating Article 112a of the Uniform Code of Military Justice, which pertains to the wrongful possession, etc., of controlled substances.  Specifically, he plead guilty to having, on multiple occasions, ingested lysergic acid diethylamide (LSD) between February 1, 1999, and March 31, 1999.  He also plead guilty to distributing LSD on multiple occasions during the same period.  The appellant was sentenced to discharge from the service with a bad conduct discharge, confinement for a period of two months, forfeiture of $639.00 pay per month for two months, and a reduction to paygrade E-1.  

Upon reviewing the evidence of record, the Board finds that the appellant's actions during active service, for which he received a special court martial, constitutes an offense of moral turpitude and, thus, his discharge must be considered as under dishonorable circumstances.  See 38 C.F.R. § 3.12(d)(3).  In this case, not only did the appellant plead guilty for the use and/or possession of a controlled substance on multiple occasions, but he also plead guilty to distributing a controlled substance on multiple occasions.  Finally, there is no allegation or competent evidence of record to indicate the appellant was insane at the time he committed the offenses which led to his bad conduct discharge.  Thus, his offenses were the result of intentional wrongdoing for which he knew the consequences.  See 38 C.F.R. § 3.1(n).  

In rendering its decision, the Board has considered the appellant's statements and testimony, as well as a February 2012 statement submitted on his behalf by a private psychiatrist.  In this statement, Dr. C.M. notes the appellant had been diagnosed with testicular cancer in August 1998 and after his treatment and recovery, the appellant was to be given a medical discharge from the Marine Corps.  Dr. C.M. further notes there is no documented evidence in the record of a urine test nor are the Veteran's accusers named in the record.  Dr. C.M. concludes that the evidence against the appellant may not have resulted in a conviction, and the appellant plead guilty because he feared a long prison sentence and poor medical care while incarcerated.

While the Board has taken Dr. C.M.'s statement into consideration, the Board observes the Veteran admitted at the September 2015 hearing that he did, in fact, ingest controlled substances.  See Board hearing transcript at 4.  Further, despite current assertions of a lack of zealous representation at the time, the Board again observes the Veteran admitted, by pleading guilty, to not only ingesting but also distributing LSD.  As such, whether or not the appellant would have been found guilty is not at issue.  Finally, Dr. C.M.'s statement does not suggest the appellant was insane or otherwise did not understand the consequences of his actions at the time he committed the offenses for which he plead guilty.

In light of the severity of the appellant's offenses of both ingesting and distributing a controlled substance, the Board finds that the appellant's offenses involved actions of moral turpitude and willful misconduct.  Accordingly, the appellant's discharge must be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).  Apart from the grant of an upgrade in the character of a person's discharge by the relevant service department, insanity is the only exception to the rule that a discharge under dishonorable conditions due to moral turpitude or willful and persistent misconduct is a bar to the payment of VA benefits.  See 38 C.F.R. § 3.12.  As neither of these exceptions apply, for the reasons discussed above, the Board finds that the appellant's discharge under dishonorable conditions is a bar to the payment of VA benefits.  See 38 C.F.R. § 3.12.  

In reaching the above conclusion, the benefit-of-the doubt doctrine was considered. However, as a preponderance of the evidence is against this claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal must be denied.


ORDER

The character of the appellant's discharge for the period of active service from July 1996 to April 2001 constitutes a bar to payment of VA benefits; the appeal is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


